Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 1 of 7 PageID #: 248



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


                                                    )
 MICHELLE PILLON,                                   )
      Plaintiff,                                    )
                                                    )
 v.                                                 )    Civil Action No. 1:17-cv-00450-JJM-PAS
                                                    )
 SELECT PORTFOLIO SERVICING, INC.                   )
 CITIBANK, N.A., AS TRUSTEE FOR                     )
 WAMU ASSET-BACKED CERTIFICATES,                    )
 WAMU SERIES 2007-HE2 TRUST,                        )
       Defendants.                                  )
                                                    )

                                    ANSWER TO COMPLAINT

          Defendants Select Portfolio Servicing, Inc. (“SPS”) and Citibank, N.A., as Trustee for

 WAMU Asset-Backed Certificates, WAMU Series 2007-HE2 Trust (the “Trustee”) (collectively

 “Defendants”), answer the Complaint of Plaintiff Michelle Pillon as follows.

          1.     Defendants lack sufficient knowledge to admit or deny the allegations.

          2.     Admit.

          3.     Defendants lack sufficient knowledge to admit or deny the allegations.

          4.     Defendants admit that SPS is a Utah corporation. Defendants admit that SPS is the

 servicer of Pillon’s mortgage loan on behalf of the Trustee as holder of the note and holder of the

 mortgage. Defendants admit that SPS does not “own” Pillon’s mortgage loan. Defendants deny the

 remainder of the allegations.

          5.     Defendants admit that the Trustee holds Pillon’s note and mortgage. Defendants

 deny that the Trustee has never been assigned Pillon’s mortgage or received a transfer of Pillon’s

 note. The remainder of the allegations purport to pertain to documents, which speak for themselves.

          6.     The allegations purport to pertain to a document, which speaks for itself.



 {K0784246.1}
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 2 of 7 PageID #: 249



          7.     The allegations purport to pertain to a document, which speaks for itself. The

 allegations also seek legal conclusions, for which no answers are required.

          8.     Defendants admit that a foreclosure sale of the property was scheduled by Orlans

 PLLC as counsel for the Trustee for September 12, 2017, which sale was cancelled. The notice

 speaks for itself. Defendants deny the remainder of the allegations.

          9.     Denied.

          10.    The allegations purport to pertain to the mortgage, which speaks for itself.

          11.    The allegations purport to pertain to the mortgage, which speaks for itself.

          12.    The allegations state legal conclusions, for which no answers are required. In further

 answering, Defendants deny non-compliance with the terms of the mortgage.

          13.    The allegations pertain to documents, which speak for themselves.

          14.    The allegation in the first sentence purports to pertain to the mortgage, which speaks

 for itself. Defendants lack sufficient knowledge to admit or deny the allegations concerning the

 vendor in the second sentence and call upon Pillon to prove the same at trial, and Defendants deny

 non-compliance with the terms of the mortgage as alleged in the second sentence.

          15.      Defendants lack sufficient knowledge to admit or deny the allegations and call upon

 Pillon to prove the same at trial.

          16.    Denied.

          17.    Denied.

          18.    Denied.

          19.    Denied.

          20.    Denied.




 {K0784246.1}                                       2
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 3 of 7 PageID #: 250



                                            COUNT I
                                       BREACH OF CONTRACT

          21.      Defendants repeat and incorporate by reference their answers to all preceding

 paragraphs as if fully set forth herein.

          22.      The allegations purport to pertain to the mortgage, which speaks for itself. The

 allegations also state legal conclusions, for which no answers are required. In further answering,

 Defendants deny non-compliance with the terms of the mortgage.

          23.      Denied.

          24.      Denied.

          25.      The allegations state legal conclusions, for which no answers are required. To the

 extent that answers are required, Defendants deny the allegations and deny non-compliance with the

 terms of the mortgage.

                                      COUNT II
                VIOLATION OF THE COVENANT OF GOOD FAITH AND DEALING

          26.      Defendants repeat and incorporate by reference their answers to all preceding

 paragraphs as if fully set forth herein.

          27.      The allegations purport to pertain to the mortgage, which speaks for itself. The

 allegations also state legal conclusions, for which no answers are required.

          28.      The allegations purport to pertain to the mortgage, which speaks for itself. The

 allegations also state legal conclusions, for which no answers are required.

          29.      The allegations state legal conclusions, for which no answers are required.

          30.      Denied.

          31.      Denied.

          32.      Denied.



 {K0784246.1}                                        3
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 4 of 7 PageID #: 251



          33.    Denied.

                                                COUNT III
                                            INJUNCTIVE RELIEF

          34.    Defendants repeat and incorporate by reference their answers to all preceding

 paragraphs as if fully set forth herein.

          35.    Denied.

          36.    Denied.

          37.    Denied.

          38.    Denied.

          39.    Denied.

          40.    Denied.

                                 COUNT IV
  VIOLATION OF THE RHODE ISLAND FAIR DEBT COLLECTION PRACTICES ACT

          41.    Defendants repeat and incorporate by reference their answers to all preceding

 paragraphs as if fully set forth herein.

          42.    Denied.

          43.    Denied.

          44.    Denied.

          45.    Denied.

          46.    Denied.

          47.    Denied.

          48.    Denied.

          49.    Denied.

          50.    Denied.



 {K0784246.1}                                       4
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 5 of 7 PageID #: 252



          51.     Denied.

          52.     Denied.

          53.     Denied.

          54.     Denied.

                                       AFFIRMATIVE DEFENSES

                                                    FIRST

          Plaintiff fails to state a claim against Defendants upon which relief may be granted.

                                                  SECOND

          Plaintiff’s claims are barred by Plaintiff’s own defaults.

                                                   THIRD

          Plaintiff’s claims are moot.

                                                  FOURTH

          To the extent Plaintiff suffered loss or damage, such loss or damage was caused by Plaintiff’s

 own acts or omissions.

                                                    FIFTH

          To the extent Plaintiff suffered loss or damage, such loss or damage was caused by a third-

 party not within the control of Defendants.

                                                    SIXTH

          Plaintiff fails to establish a material breach of contract.

                                                 SEVENTH

          Plaintiff’s own material breaches of contract excuse Defendants from further performance.

                                                  EIGHTH

          Plaintiff fails to establish any contractual condition precedent breached.



 {K0784246.1}                                          5
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 6 of 7 PageID #: 253



                                                   NINTH

          Plaintiff failed to mitigate any damages incurred.

                                                   TENTH

          Any damages incurred must be set-off against amounts due under the mortgage loan.

                                                ELEVENTH

          Plaintiff lacks legal standing to assert the claims.

                                                 TWELFTH

          Plaintiff did not sustain any actual injury in fact.

                                        REQUEST FOR RELIEF

          WHEREFORE, Defendants respectfully request this Honorable Court to:

          1.      Enter judgment in their favor against Plaintiff on all Counts;

          2.      Dismiss all Counts with prejudice;

          3.      Award attorneys’ fees and costs incurred in defending this action; and,

          4.      Grant such other and further relief as this Court deems just and proper.

                                           Respectfully Submitted,

                                           SELECT PORTFOLIO SERVICING, INC. and
                                           CITIBANK, N.A., AS TRUSTEE,

                                           By their attorneys,


                                           /s/ Peter F. Carr, II
                                           Peter F. Carr, II (R.I. #5343)
                                           ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                           Two International Place, 16th Floor
                                           Boston, MA 02110-2602
                                           T: (617) 342-6800
                                           F: (617) 342-6899
                                           pcarr@eckertseamans.com
 Dated: April 9, 2019



 {K0784246.1}                                          6
Case 1:17-cv-00450-JJM-PAS Document 21 Filed 04/09/19 Page 7 of 7 PageID #: 254



                                  CERTIFICATE OF SERVICE
         I hereby certify that on this date the foregoing document(s) filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those parties which are as non-registered
 participants.
                                       /s/ Peter F. Carr, II
                                       Peter F. Carr, II
 Dated: April 9, 2019




 {K0784246.1}                                     7
